UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
Edward Starling,                          )
                                          )
      Plaintiff,                          )
                                          )
             v.                           )                   Civil No. 15-cv-01685 (APM)
                                          )
C. Ashley Royal,                          )
                                          )
      Defendant.                          )
_________________________________________ )


                                  MEMORANDUM OPINION
       Plaintiff Edward Starling, proceeding pro se, has filed a “Complaint for Deliberate

Indifference to United States Congress Legislated United States Constitutional Guarantees.”

Compl., ECF No. 1. While the substance of his allegations are far from clear, Plaintiff appears to

be seeking over $2.5 billion in relief for alleged judicial misconduct by former Chief Judge Wilbur

D. Owens, Jr. of the Middle District of Georgia while handling Plaintiff’s criminal case starting in

1985. See id. at 12. After Chief Judge Owens left office in 1997, Plaintiff’s criminal case was

taken over by Judge C. Ashley Royal, the named defendant in this case. See id. at 10. Plaintiff’s

suit is hereby dismissed for want of subject matter jurisdiction because this court lacks jurisdiction

to review the decisions of another federal district court. See Fed. R. Civ. P. 12(h)(3) (requiring

dismissal of an action “at any time” the court determines that it lacks subject matter jurisdiction).

       This court lacks jurisdiction to review any action by Chief Judge Owens, Judge Royal, or

any other judge for the Middle District of Georgia. See, e.g., Bush v. Kollar-Kotelly, Civ. No. 08-

1122, 2008 WL 2595879, at *1 (D.D.C. June 30, 2008) (“This Court has no authority to review

the decisions of another federal district court judge.”); Lasko v. McAvoy, Civ. No. 12-0093, 2012
WL 171542, at *1 (D.D.C. Jan. 20, 2012) (“[A] federal district court lacks subject matter

jurisdiction to review the decisions of another district court.”).

       Accordingly, this case will be dismissed for want of subject matter jurisdiction. A separate

Order accompanies this Memorandum Opinion.



                                                                       ____________
Date: October 29, 2015                                 Amit P. Mehta
                                                       United States District Judge